In an action by a former husband against his former wife to compel her to convey certain real property, the husband, as appellant, moves: (a) to stay the enforcement of the judgment pending his appeal therefrom; (b) to stay, pending said appeal, all proceedings in another action for partition now *918pending in the Supreme Court, Kings County, between the same parties; and (<s) to extend his time to answer the complaint in such partition action. Motion granted to the extent of staying the enforcement of the judgment appealed from and staying respondent from all proceedings in said partition action, pending the determination of the appeal, on condition that appellant shall perfect the appeal and be ready to argue or submit it at the April Term beginning March 26, 1962; appeal ordered on the calendar for said term. In all other respects the motion is denied, without prejudice to an application by appellant, if so advised, to move in the partition action for leave to extend his time to answer the complaint in such action. Beldoek, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.